


110 HR 2051 IH: To amend the Agricultural Marketing Act of 1946 to

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2051
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mrs. Capps (for
			 herself, Mr. Issa,
			 Mr. Farr, Mr. Calvert, Mr.
			 Cardoza, Mr. Gallegly,
			 Mr. Filner,
			 Mr. McCarthy of California,
			 Ms. Loretta Sanchez of California, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to
		  provide for the application of mandatory minimum maturity standards applicable
		  to all domestic and imported Hass avocados.
	
	
		1.Short titleThis Act may be cited as the Hass
			 Avocado Quality Assurance Act of 2007.
		2.Findings and
			 declaration of policy
			(a)FindingsCongress
			 finds the following:
				(1)Hass avocados are
			 an integral food source in the United States that are a valuable and healthy
			 part of the human diet and are enjoyed by millions of persons every year for a
			 multitude of everyday and special occasions.
				(2)Hass avocados are
			 a significant tree fruit crop grown by many individual producers both
			 domestically and abroad.
				(3)Hass avocados move
			 in interstate and foreign commerce and Hass avocados that do not move in
			 interstate or foreign channels of commerce but only in intrastate commerce
			 directly affect interstate commerce of Hass avocados.
				(4)The maintenance
			 and expansion of markets in existence on the date of enactment of this Act, and
			 the development of new or improved markets or uses for Hass avocados, are
			 needed to preserve and strengthen the economic viability of the domestic Hass
			 avocado industry for the benefit of producers, importers, and other persons
			 associated with the producing, importing, marketing, processing, and consuming
			 of Hass avocados.
				(5)The marketing of
			 immature Hass avocados adversely affects demand for all Hass avocados because
			 immature avocados are unpalatable and unfit for human consumption and, when
			 marketed, result in dissatisfied customers who will cease purchasing Hass
			 avocados.
				(6)There is no better
			 method of ensuring the maturity of Hass avocados than through requiring that
			 Hass avocados meet an established mandatory minimum maturity standard, as
			 measured by percentage of dry matter.
				(7)The application of
			 consistent and mandatory minimum maturity standards for all Hass avocados is
			 necessary for the maintenance, expansion, and development of markets for Hass
			 avocados.
				(b)PurposeIt
			 is the purpose of this Act to set forth certain mandatory quality standards in
			 the form of mandatory minimum maturity requirements for all Hass avocados, and
			 to provide the Secretary with the authority necessary to ensure that such
			 standards are met, with the intention of—
				(1)strengthening the
			 position of the Hass avocado industry in the domestic marketplace; and
				(2)maintaining,
			 developing and expanding markets and uses for Hass avocados.
				3.Maturity
			 requirements for hass avocadosSubtitle A of the Agricultural Marketing Act
			 of 1946 is amended by adding at the end the following new section:
			
				209.Maturity
				requirements for hass avocados
					(a)In
				generalNot later than 180 days after the date of the enactment
				of the Hass Avocado Quality Assurance Act of 2007, the Secretary of Agriculture
				shall issue final regulations to ensure that all Hass avocados sold to
				consumers in the United States meet the minimum maturity standards (as measured
				by percentage of dry matter) for sale to a consumer of the State of California,
				as required by regulations issued pursuant to chapter 9 of division 17 of the
				California Food and Agricultural Code or any succeeding provision of California
				law governing the minimum maturity standards of Hass avocados for sale to a
				consumer.
					(b)ExceptionsSubsection
				(a) and the regulations issued pursuant to subsection (a) shall not apply to
				Hass avocados—
						(1)intended for consumption by charitable
				institutions;
						(2)intended for distribution by relief
				agencies;
						(3)intended for commercial processing into
				products; or
						(4)that the Secretary
				determines should not be subject to such subsection or such regulations.
						(c)Use of existing
				inspectorsThe Secretary shall, to the greatest extent
				practicable, use inspectors that inspect avocados for compliance with section
				8e of the Agricultural Adjustment Act (7 U.S.C. 608e-1), reenacted with
				amendments by the Agricultural Marketing Agreement Act of 1937, to conduct
				inspections under this section.
					(d)Penalties
						(1)DiversionThe
				Secretary may divert, export, or repack and reinspect any Hass avocados that do
				not meet the requirements of this section or the regulations issued pursuant to
				this section.
						(2)Civil
				penaltiesThe Secretary may require any person who violates this
				section or the regulations issued pursuant to this section to—
							(A)forfeit to the United States a sum equal to
				the value of the commodity at the time of violation, which forfeiture shall be
				recoverable in a civil suit bought in the name of the United States; or
							(B)on conviction, be fined not less than $50
				or more than $5,000 for each violation.
							(e)FeesThe Secretary may prescribe and collect
				fees to cover the costs of providing for the inspection of Hass avocados under
				this section. All fees and penalties collected shall be credited to the
				accounts that incur such costs and shall remain available until expended
				without fiscal year limitation.
					(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		4.SeverabilityIf any provision of this Act or the
			 amendment made by this Act, or the application of such provision to any person
			 or circumstance, is held invalid, the remainder of this Act and the amendment
			 made by this Act, and the application of such provision to other persons not
			 similarly situated or to other circumstances, shall not be affected by such
			 invalidation.
		
